Election/Restrictions

The applicant’s election of the invention of claim 38 is acknowledged. 
Applicant hereby elects claim 38, a method for examination with traverse. The applicant argues that independent claim 26 as with independent claims 10 and 36 are believed to be generic.   On 11/05/2021 the applicant hereby elected Group I, Claims 36, 10, 11-14, and 37, 31, 32 and 38, as set forth in the Office Action without traverse and concurrently amended the elected claims to include multiple independent embodiments of the system and a single embodiment of the method. Where only generic claims are first presented and prosecuted in an application in which no election of a single species of that genus has been required, and applicant later presents species claims to two or more independent or distinct species of the invention, the examiner may require applicant to elect a single species. 

Accordingly, in response thereto, an election of species was issued. The species are the system for making funds available for gaming  having a (2) a printout of a hard copy of an electronic image, which represents a negotiable instrument and which, at the customer's election, may be printed for presentment for cash, casino chips, a ticket in, ticket out ("TITO") slip, or any equivalent thereof, wherein the display is configured as a customer input device to be operable by the customer to signify selection of an option indicated by text, wherein the handheld mobile device includes a keypad or a digital image of a keypad, the system for making funds available for entertainment wherein the handheld mobile device is further configured to transfer the electronic image to an image repository, a system where the information comprising at least one of credit or debit account information, and a second server configured to report the transaction, wherein the at least one other server is configured to connect to a host processor, and wherein the host processor is configured to connect to the at least one network. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Species may be either independent or related under the particular disclosure. Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent inventions. See MPEP § 802.01 and § 806.06.Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.  Once a generic claim is allowable, all of the claims drawn to species in addition to the elected species which require all the limitations of the generic claim will ordinarily be allowable over the prior art in view of the allowability of the generic claim, since the additional species will depend thereon or otherwise require all of the limitations thereof. When all or some of the claims directed to one of the species in addition to the elected species do not require all the limitations of the generic claim, see MPEP § 821.04(a). It is not clear is the applicant is stipulating to the obviousness of the independence of each of the independent claim. If  the applicant state on the record that the independent species are obvious over elected  species, the rejection can be withdrawn. The apparatus of claim 26 is commensurate in scope with the method of claim 38. Therefor, this product and method will be examined herewith. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation  “a …device….configured to read or receive card or account information” is indefinite.  In one construction it reads, ( read or receive card ) OR  account information.  In another construction, it reads, read or (receive card or account information).  Neither construction is unambiguous. In addition, the claims also includes the limitation  “further including a card data receiver configured to acquire data from a card having an EMV chip”, it is not clear if the two devices one in the same or if this is in fact a second receiver. 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over DECRISTOFORO  US Patent 8140434 in view of Williams US 20070080207 further in view of Cowen US Patent Publication  20090210299
The prior art teaches the following elements but does not expressly teach the bolded limitations.
A method and apparatus, for making a patron's funds available to the patron for gaming at a gaming establishment, the method comprising: providing a handheld mobile device configured to read or receive card or account information (col. 2, ln. 20), the handheld mobile device including an interface unit configured to allow an electronic check transaction comprising an Automated Clearing House transaction (col. 3, ln. 35) and further including a card data receiver configured to acquire data from a card having an EMV chip, reading or receiving card or account information by the card data receiver of the handheld mobile device (col. 2, ln. 20); verifying an identity of the patron on the handheld mobile device (col. 1, ln. 55); and when the identity of the patron is verified, on a display included in the handheld mobile device, allowing the patron to input an electronic endorsement (col. 1, ln. 55); directing, via a gateway server, the transaction from an entertainment area of the gaming establishment to at least one other server, the gateway server being connected to at least one network, wherein the gateway server is configured to direct the transaction based on a transaction type, wherein the handheld mobile device is configured to ask the patron if the transaction is acceptable and to initial the display with a stylus or finger such that after the patron makes the electronic endorsement the handheld mobile device is configured to insert the endorsement on the display into an electronic image (col 3. ln. 15 – col. 4, ln. 24)  and the handheld mobile device is configured to transfer the electronic image to an image repository (col. 3, ln. 38, col. 2, ln. 42) wherein the display is operable by the patron to signify selection of an option indicated by text, wherein the handheld mobile device includes a keypad or a digital image of a keypad, and wherein the handheld mobile device is voice activatable.
As to the limitation  handheld mobile device, the William’s reference teaches “ATMs having various other configurations may be utilized, so long as the ATMs enable performance of a process in accordance with the principles of the invention. Indeed, any computing systems communicatively coupled to a network and adapted to provide a user a secure method of communication to access accounts, perform financial (e.g., cash advance or loan) transactions in accordance with principles of the invention and check account balances without the need for a human service provider, may be utilized and come within the scope of the invention. Non-limiting examples of such computing systems may include kiosks, PCs, mobile computing devices and point-of sale systems”. Thus it would have been obvious for one skilled in the art at the time to have combined the references and substitute a mobile handheld device for the device of the primary references as motivated by the well known advantages of mobile technologies. As to the EMV chip credit card technology, Cowen teaches that EMV cards were known. The use thereof for the purpose intended would have been obvious for one skilled in the art at the time (par. 14). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 /RICHARD C WEISBERGER/                Primary Examiner, Art Unit 3698